UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JOE L. WITHERSPOON, Personal             
Representative of the Estate of
Marie B. Robinson,
                  Plaintiff-Appellant,
                  v.                             No. 03-1467

JEFFORDS AGENCY, INCORPORATED;
ALLSTATE INSURANCE COMPANY,
              Defendants-Appellees.
                                         
            Appeal from the United States District Court
           for the District of South Carolina, at Florence.
              C. Weston Houck, Senior District Judge.
                        (CA-02-1831-4-12BH)

                       Submitted: May 19, 2003

                       Decided: March 1, 2004

Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.



Remanded by unpublished per curiam opinion.


                             COUNSEL

Joe L. Witherspoon, Appellant Pro Se. Jon René Josey, TURNER,
PADGETT, GRAHAM & LANEY, P.A., Florence, South Carolina,
for Appellees.
2               WITHERSPOON v. JEFFORDS AGENCY, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Joe L. Witherspoon, as personal representative of the Estate of
Marie B. Robinson, appeals the district court’s order dismissing his
civil action without prejudice for failure to comply with the magis-
trate judge’s order to retain counsel. For the reasons set forth below,
we remand for further findings.

   The right to proceed pro se in civil actions is guaranteed by 28
U.S.C. § 1654 (2000). However, "a person ordinarily may not appear
pro se in the cause of another person or entity." Pridgen v. Andresen,
113 F.3d 391, 393 (2d Cir. 1997). Although we have not addressed
this issue, two of our sister courts have held that the personal repre-
sentative of an estate cannot represent the estate pro se if there are
other beneficiaries or creditors involved. Shepherd v. Wellman, 313
F.3d 963, 970-71 (6th Cir. 2002); Pridgen, 113 F.3d at 393.

   We have reviewed the record on appeal and find it inadequate to
assess whether Witherspoon must obtain counsel to litigate on behalf
of the Estate. For example, it is unclear whether Witherspoon is a
beneficiary of the Estate, whether there are other beneficiaries, and
whether there are any creditors involved. Accordingly, we remand the
case to the district court for further proceedings to ascertain whether
there are any other interested parties to the Estate. The record, as sup-
plemented, will then be returned to this court for further proceedings.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                           REMANDED